Citation Nr: 0314243	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  92-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1975 
and from August 1977 to February 1978.

A July 1980 RO rating decision denied service connection for 
paranoid schizophrenia.  It was found that the veteran had 
this condition prior to enlistment into service and that it 
was not aggravated by service.  The veteran was notified of 
the determination and he appealed.  The RO sent him a 
statement of the case in January 1981 with instructions to 
complete a VA Form 1-9 or substantive appeal in order to 
complete the appeal, otherwise, he was notified that if the 
form was not received within 60 days it would be assumed that 
he did not intend to complete the appeal and his record would 
be closed.  He did not submit a substantive appeal.

In 1990, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1990 RO decision that determined there was no 
new and material evidence to reopen the claim.  In a May 1998 
decision, the Board determined that new and material evidence 
had been received to reopen the claim for service connection 
for a psychiatric disability and remanded the case to the RO 
for additional development.


FINDINGS OF FACT

1.  Clinical findings during the veteran's second period of 
service demonstrate that the veteran had paranoid 
schizophrenia prior to entry into service.

2.  The veteran's preservice psychiatric disability did not 
increase in severity during active service.



CONCLUSION OF LAW

Paranoid schizophrenia clearly and unmistakably preexisted 
the veteran's entry into active service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111 
1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that the requirements 
of the VCAA have in effect been satisfied in this case.

The veteran has been provided with examinations to determine 
the nature and extent of any psychiatric disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  The veteran 
has failed to report for VA examinations scheduled for him in 
order to obtain an opinion as to the etiology of his 
psychiatric disability, and correspondence sent to him as 
been returned to VA by the postal service.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In an August 2001 letter, the RO 
notified him of the evidence needed to substantiate his 
claim.  This letter gave notice of what evidence the veteran 
needed to submit and what evidence VA would try to obtain.

Under the circumstances, and for the reasons noted later in 
this decision, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

The salient procedural history in this case may be briefly 
summarized.  Service medical records for the veteran's first 
period of service show that he had to be restrained in 
November 1972 after returning from liberty apparently quite 
intoxicated.  He was manic and uncontrollable, and had to be 
administered Thorazine and restrained.  These records do not 
show that a psychiatric condition was diagnosed.  Service 
medical records for his second period of service reveal that 
a medical board evaluated him in November 1977.  A history of 
a preservice turbulent adjustment problems and of a 
psychiatric hospitalization in September 1973 at a service 
department hospital for treatment of inadequate personality 
with depressive and schizoid feature and reactive depression 
with suicide gesture was noted.  Staff psychiatrists 
concluded the veteran had paranoid schizophrenia that 
preexisted service and was aggravated by service.  The VA 
adjudicators, including a physician, who prepared the July 
1980 RO rating decision concluded after review of all the 
evidence that the veteran's preservice paranoid schizophrenia 
had not been aggravated by active service.

The record shows that the veteran was treated and evaluated 
at VA medical facilities and a U.S. Public Health Service 
Hospital from the late 1970's to the 1990's for psychiatric 
problems, variously classified.  In April 1999, the evidence 
in the veteran's claims folders was review by a psychologist 
at a VA medical facility, pursuant to the May 1998 Board 
remand in order to obtain opinions as to the etiology of any 
acquired psychiatric disability, including whether it was as 
least as likely as not that any acquired psychiatric 
disability had its onset in service or that any preservice 
acquired psychiatric disability increased in severity during 
service.  The psychologist concluded that it was not possible 
or advisable to make the requested opinions based on a review 
of the records without examination of the veteran.  It was 
noted that the record revealed a variety of diagnoses, 
including psychosis not otherwise specified, paranoid 
schizophrenia, bipolar disorder, alcohol withdrawal, and 
alcohol dependence.  The reviewer noted that a psychiatric 
examination of the veteran was needed in order to obtain an 
accurate diagnosis and medical history.

VA documents show that the veteran failed to report for 
scheduled VA psychiatric examinations in July 1999 and 
February 2003.  A VA document reveals that a psychiatric 
examination was scheduled for the veteran in April 2003 that 
was cancelled because the notice to the veteran of the 
examination was returned as undeliverable by the postal 
service.  Correspondence sent to the veteran by the Board in 
2003 was also returned by the postal service because the 
veteran had moved without leaving a forwarding address.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a), (b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).  In this 
case, the record does not show that the veteran engaged in 
combat with the enemy while in service.  Nor does the record 
reveal that he was a prisoner-of-war while in service.  
Hence, the regulatory provisions related to such veterans are 
not for application.

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2002).

The overall evidence reveals that the veteran has been 
treated and evaluated for psychiatric problems since the 
1970's, and reveal a history of preservice adjustment 
problems.  The clinical findings in the November 1977 medical 
board evaluation indicate that the veteran had paranoid 
schizophrenia that preexisted his entry into service and that 
was aggravated by active service.  VA adjudicators, including 
a physician, in the July 1980 RO rating decision concluded 
that the veteran's paranoid schizophrenia was not aggravated 
by active service.  The post-service medical records show 
that the veteran's psychiatric problems have been variously 
diagnosed and do not provide any opinion as to the etiology 
of the veteran's psychiatric condition or conditions.  An 
attempt by VA in 1999 to obtain a medical opinion as to the 
etiology of the veteran's psychiatric problems was 
unsuccessful because a VA psychologist concluded that such an 
opinion could not be provided without examination of the 
veteran.  The record reveals that VA attempts to schedule the 
veteran for a psychiatric examination in order to obtain an 
opinion as to the etiology of any psychiatric condition were 
unsuccessful because the veteran failed to report for the 
examinations or correspondence sent to him notifying him of 
the scheduled examination was returned by the post service as 
undeliverable.

The veteran has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); Olson v. Principi, 3 Vet. 
App. 480 (1992).  He also has the burden to keep VA apprised 
of his whereabouts.  Hyson v. Brown, 5 Vet. App. 262 (1993).

The evidence is not clear as to the etiology of the veteran's 
psychiatric disability or disabilities, and he has failed to 
report for VA psychiatric examinations in order to obtain 
information needed to adjudicate his claim.  Under the 
circumstances, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disability, and the claim is denied.  The benefit 
of the doubt doctrine is not for application because the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Service connection for a psychiatric disability is denied.



____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

